Citation Nr: 0628676	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-28 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel

INTRODUCTION

The veteran had active duty from April 1957 to March 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision.  In April 2005, the 
Board remanded for further development.  


FINDING OF FACT

The preponderance of the evidence has not shown that current 
back disability is related to service. 


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a May 2005 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf, and to submit any evidence in his possession 
pertaining to his claim.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
In a December 2005 statement, the veteran indicated that he 
had no additional evidence to submit.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).
Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If arthritis manifests to a degree of 10 percent within one 
year from the date of termination of active service, a 
rebuttable presumption that the disease was incurred in 
service is established.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  However, this presumption does not 
apply as arthritis did not manifest to a 10 percent degree 
within one year of service discharge, as discussed below.

The veteran has a current disability as indicated by numerous 
medical records.  The record shows multiple complaints for 
back pain and a September 2002 X-ray report from F.L. Mateo, 
M.D. noted mild diffuse spondylosis, mild L5-S1 degenerative 
disk disease, and suspected back muscle spasm.  

Service medical records demonstrate that in December 1958, 
the veteran was seen for acute muscle strain in the lower 
back.  There were no further complaints or findings related 
to his back during service.  While the examination at service 
discharge noted the 1958 treatment for the back, it showed a 
normal spine/musculoskeletal evaluation.  

Based on a review of the record, the Board finds that service 
connection is unwarranted.  While service medical records 
show that the veteran was seen once for acute lower back 
muscle strain, the weight of the medical evidence 
demonstrates that any back disability in service was acute 
and transitory, and resolved without residual disability.  
The examination at separation showed normal spine and 
musculoskeletal evaluation and there were no further 
documented medical complaints for over ten years post-service 
(a February 1970 VA examination report noted the veteran's 
complains of back pain but upon examination the examiner 
concluded that there were no objective pathological 
findings).  There is no competent medical opinion providing a 
nexus between service and current disability.  In a note 
dated in July 2003, A. Perez-Toro, M.D. noted that the 
veteran referred his lower back pain to heaving lifting in 
service.  However, this opinion is not a competent medical 
nexus opinion as it is clearly the veteran's own etiological 
assertions of his disability and not that of a medical 
professional.  Also, there is evidence demonstrating that 
current disability is not related to service as a February 
1980 record from J.A. Calcano, M.D. noted the veteran's 
assertion of back pain for 2 years "due to back stress while 
working."  

Furthermore, the Board declines to obtain a medical nexus 
opinion with respect to the claim.  While there is a current 
diagnosis of a disability, there is no true indication that 
pertinent disability is associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
acute and transitory finding in service, and the first 
medically documented suggestion of pertinent disability many 
years after active duty, relating a back disability to 
service would be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  

To the extent that the veteran himself, his family, and his 
friends have claimed his back disability is related to 
service, as lay people, they do not possess the expertise to 
give a medical opinion on the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  



In sum, the preponderance of the evidence is against finding 
that the veteran's back disability was incurred in or is 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disability is denied.  





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


